


MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN
GLOBAL STOCK APPRECIATION RIGHT AGREEMENT
This Global Stock Appreciation Right Agreement (this “Agreement”) is made
effective as of [_______ __], 20[__] (the “Grant Date”) between MoneyGram
International, Inc., a Delaware corporation (the “Company”), and
[_________________] (the “Holder”). Each capitalized term used but not defined
in this Agreement shall have the meaning assigned to that term in the Company’s
2005 Omnibus Incentive Plan (the “Plan”).
WHEREAS, in connection with the Holder’s employment with the Company, the
Company desires to grant to the Holder Stock Appreciation Rights (“SARs”), which
entitle the Holder to any per share appreciation between the higher of $12.00 or
the fair market value of the Company’s Common Stock (the “Common Stock”) on the
Grant Date (the “SARs Price”), subject to appropriate adjustment as may be
determined by the Committee from time to time in accordance with Section 9 of
this Agreement and the closing sale price of the Company’s Common Stock on the
exercise date of the SAR on the NASDAQ Global Select Market, subject to the
terms and conditions of this Agreement, including any country-specific appendix
thereto (the “Appendix”), and the Plan;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Grant of SARs.
Subject to the terms and conditions of the Plan and this Agreement, the Company
hereby grants to the Holder on the Grant Date, SARs equivalent to [__________]
shares of Common Stock.
2.Term of SARs and Exercisability.
(a)The term of the SARs shall be for a period of ten years from the Grant Date,
terminating at the close of business on [_______ __], 20[__] (the “Expiration
Date”) or such shorter period as is prescribed in Sections 4 and 5 of this
Agreement.
(b)Subject to the provisions of Sections 3, 4 and 5 of this Agreement, the SARs
shall vest and become exercisable as follows, provided the Holder remains
continuously employed by the Company or a Subsidiary from the Grant Date through
each anniversary (each a “Vesting Date”):
Vesting Date
 
Aggregate Percentage Vested
1st Anniversary of Grant Date
 
33.3
%
2nd Anniversary of Grant Date
 
33.3
%
3rd Anniversary of Grant Date
 
33.4
%

There shall be no partial vesting during any period. Except as set forth in
Section 4 hereof, if the Holder’s employment with the Company or any of its
Subsidiaries is terminated on or prior to the third anniversary of the Grant
Date, the unvested portion of the SARs shall be forfeited as described in
Section 4 hereof.
(c)    For purposes of this Agreement, “Subsidiary” shall mean any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.
3.Effect of Change in Control.  
Notwithstanding the vesting provisions contained in Section 2 above, but subject
to the other terms and conditions contained in this Agreement, from and after a
Change in Control (as defined below) the following provisions shall apply:
(a)If at the time of the Change in Control, the per share Fair Market Value of
the Common Stock does not exceed the per share SARs Price, then the SARs,
whether vested or unvested, shall immediately terminate in full and be of no
further force or effect; and
(b)If at the time of the Change in Control, the per share Fair Market Value of
the Common Stock exceeds the SARs Price, then the Committee, in its sole
discretion, may:
(i)provide the Holder a reasonable amount of time (such period of time to be
determined by the Committee in its sole discretion) to exercise the vested and
unexercised portion of the SARs that is outstanding at the time




--------------------------------------------------------------------------------




of the Change in Control and, if not exercised within such period, have the SARs
terminate in full and be of no further force or effect with respect to any
unexercised portion of such SARs (and the unvested portion of the SARs shall be
forfeited);
(ii)provide for the termination of the SARs in exchange for payment to the
Holder of the excess of (x) the aggregate Fair Market Value of the Common Stock
issuable pursuant to the vested portion of the SARs that is outstanding and
unexercised at the time of the Change in Control over (y) the aggregate SARs
Price for such vested portion of the SARs (and the unvested portion of the
appropriate adjustment as may be determined by the Committee from time to time
in accordance with Section 9 shall be forfeited); or
(iii)if the Change in Control involves the merger or consolidation of the
Company with or into another entity, provide for the substitution by the
surviving entity or its direct or indirect parent of awards with substantially
the same terms as the SARs in accordance with Section 409A of the United States
Internal Revenue Code of 1986, as amended, and Section 4(c) of the Plan.
(c)Notwithstanding the other provisions of this Section 3, if a Change in
Control occurs, and after giving effect thereto the Holder’s employment is
terminated by the Company or any of its Subsidiaries without Cause (as defined
in Section 4 below) or the Holder terminates his or her employment with “Good
Reason” (as such term is defined below) in each case within twelve (12) months
following the occurrence of such Change in Control, then any portion of the SARs
outstanding as of the termination of employment but not previously vested shall
automatically accelerate and become vested.
“Good Reason” with respect to the Holder shall mean following a Change in
Control: (A) a material reduction in the Holder’s position or responsibilities
from the Holder’s position or responsibilities in effect immediately prior to
such Change in Control, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith; (B) a material reduction in the
Holder’s base salary or target bonus opportunity, if any, as in effect
immediately prior to such Change in Control, except in connection with an
across-the-board reduction of not more than 10% applicable to similarly situated
employees of the Company, or (C) the reassignment, without the Holder’s consent,
of the Holder’s place of work to a location more than 50 miles from the Holder’s
place of work immediately prior to the Change in Control; provided that none of
the events described in clauses (A), (B) and (C) shall constitute Good Reason
hereunder unless (x) the Holder shall have given written notice to the Company
of the Holder’s intent to terminate his or her employment with Good Reason
within sixty (60) days following the occurrence of any such event and (y) the
Company shall have failed to remedy such event within thirty (30) days of the
Company’s receipt of such notice.
(d)For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the Holder,
“Change in Control” shall mean (i) a sale, transfer or other conveyance or
disposition, in any single transaction or series of transactions, of all or
substantially all of the Company’s assets, (ii) the transfer of more than 50% of
the outstanding securities of the Company, calculated on a fully-diluted basis,
to an entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
United States Securities Exchange Act of 1934 (the “Exchange Act”)), or (iii)
the merger, consolidation, reorganization, recapitalization or share exchange of
the Company with another entity, in each case in clauses (ii) and (iii) above
under circumstances in which the holders of the voting power of the outstanding
securities of the Company, as the case may be, immediately prior to such
transaction, together with such holders’ affiliates and related parties, hold
less than 50% in voting power of the outstanding securities of the Company or
the surviving entity or resulting entity, as the case may be, immediately
following such transaction; provided, however, that the issuance of securities
by the Company shall not, in any event, constitute a Change in Control, and for
the avoidance of doubt a sale or other transfer or series of transfers of all or
any portion of the securities of the Company held by the Investors and their
affiliates and related parties shall not constitute a Change in Control unless
such sale or transfer or series of transfers results in a entity or group (as
defined in the Exchange Act) other than the Investors and their affiliates and
related parties holding more than 50% in voting power of the outstanding
securities of the Company.
For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).
4.Effect of Termination of Employment.
If the Holder’s employment is terminated, the following shall apply:
(a)if the Holder’s employment with the Company or any of its Subsidiaries is
terminated for Cause (as defined below), any portion of the SARs that has not
been exercised on the date of the Holder’s termination of employment, whether
vested or unvested, shall be immediately forfeited;
(b)if the Holder’s employment with the Company or any of its Subsidiaries is
terminated by the Company without Cause or the Holder terminates his employment
with Good Reason, any portion of the SARs that has not vested on the date of the
Holder’s termination of employment shall be forfeited, and any portion of the
SARs that has vested




--------------------------------------------------------------------------------




may be exercised until the earlier of (i) the Expiration Date and (ii) the date
that is one hundred eighty (180) days after the date of the Holder’s termination
of employment;
(c)if the Holder resigns without Good Reason or for any reason other than death
or Disability (as defined below), any portion of the SARs that has not vested on
the date of the Holder’s termination of employment shall be immediately
forfeited, and any portion of the SARs that has vested may be exercised until
the earlier of (i) the Expiration Date, or (ii) the date that is thirty (30)
days after the date of the Holder’s termination of employment;
(d)if the Holder’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability, any portion of the SARs that has not vested on
the date of the Holder’s termination of employment and that does not vest
pursuant to Section 4(f) shall be forfeited, and any portion of the SARs that
has vested, or that vests pursuant to Section 4(f) below, may be exercised until
the earlier of (i) the Expiration Date and (ii) the date that is twelve (12)
months after the later of the date of the Holder’s termination due to Disability
or the date of any subsequent vesting pursuant to Section 4(f) below;
(e)if the Holder’s employment with the Company or any of its Subsidiaries is
terminated due to death, any portion of the SARs that has not vested on the date
of the Holder’s termination of employment and that does not vest pursuant to
Section 4(f) shall be forfeited, and any portion of the SARs that has vested, or
that vests pursuant to Section 4(f) below, may be exercised by the Holder’s
personal representative or the administrators of the Holder’s estate or by any
Person or Persons to whom the SARs have been transferred by will or the
applicable laws of descent and distribution until the earlier of (i) the
Expiration Date and (ii) the date that is twelve (12) months after the later of
the date of the Holder’s death or the date of any subsequent vesting pursuant to
Section 4(f) below; and
(f)if the Holder’s employment with the Company or any of its Subsidiaries is
terminated due to a Disability (as defined below) or death, then (x) upon such
termination, the portion of such SARs that otherwise, absent such termination,
would vest during the 12-month period following the date of such termination
shall vest on the date of termination. The number of SARs deemed exercisable
upon termination shall be calculated after giving effect to the acceleration of
vesting specified in this clause (f).
For purposes of this Agreement, the Holder shall cease to be continuously
employed (whether or not later found to be invalid or in breach of any local
employment law in the country where the Holder resides and/or is employed or the
terms of the Holder’s employment or service agreement, and whether or not later
found to be invalid) as of the date that the Holder is no longer actively
providing services and will not be extended by any notice period mandated under
an employment law or practice in the country where the Holder resides and/or is
employed, even if otherwise applicable to the Holder’s employment benefits
(e.g., continuous employment would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where the Holder resides and/or is employed or the terms of the
Holder’s employment or service agreement, if any); the Committee shall have the
exclusive discretion to determine when the Holder is no longer continuously
employed for purposes of the SARs. Furthermore, in the event of termination of
the Holder’s continuous employment, the Holder’s right to vest in or exercise
the SARs after termination of employment will be measured by the date the Holder
is no longer continuously employed.
For purposes of this Agreement, “Cause” shall mean (A) the Holder’s willful
refusal to carry out, in all material respects, the reasonable and lawful
directions of the person or persons to whom the Holder reports or the Board that
are within the Holder’s control and consistent with the Holder’s status with the
Company or its Subsidiary and his or her duties and responsibilities hereunder
(except for a failure that is attributable to the Holder’s illness, injury or
Disability) for a period of ten (10) days following written notice by the
Company or its Subsidiary to the Holder of such failure, (B) fraud or material
dishonesty in the performance of the Holder’s duties hereunder, (C) an act or
acts on the Holder’s part constituting (x) a felony under the laws of the United
States or any state thereof, (y) a misdemeanor involving moral turpitude or (z)
a material violation of the securities laws of the United States or any state
thereof, (D) an indictment of the Holder for a felony under the laws of the
United States or any state thereof, (E) the Holder’s willful misconduct or gross
negligence in connection with the Holder’s duties which could reasonably be
expected to be injurious in any material respect to the financial condition or
business reputation of the Company as determined in good faith by the Board, (F)
the Holder’s material breach of the Company’s Code of Conduct policy or any
other code of conduct in effect from time to time to the extent applicable to
the Holder, and which breach could reasonably be expected to have a material
adverse effect on the Company as determined in good faith by the Board, or (G)
the Holder’s breach of the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement (or any similar agreement the Holder
received from the Company) (the “Post-Employment Restriction Agreement”) which
breach has an adverse effect on the Company or its Subsidiaries.
For purposes of this Agreement, “Disability” shall mean that the Holder becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform his or her duties. Any question as to
the existence of the Disability of the Holder for purposes of this Agreement as
to which the Holder and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to the Holder and the
Company. If the Holder and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third




--------------------------------------------------------------------------------




who shall make such determination in writing. The determination of Disability
made in writing to the Company and the Holder shall be final and conclusive for
all purposes of the Agreement
5.
Forfeiture and Repayment Provisions.

(a)Failure to properly execute the Agreement (and each other document required
to be executed by the Holder in connection with the Holder’s receipt of the
SARs) in a timely manner following the Grant Date may result in the forfeiture
of the SARs, as determined in the sole discretion of the Company.
(b)The right to exercise the SARs shall be conditional upon the fact that the
Holder has read and understood the forfeiture and repayment provisions set forth
in this Section 5, that the Holder has not engaged in any misconduct or acts
contrary to the Company as described below, and that the Holder has no intent to
leave employment with the Company or any of its Subsidiaries for the purpose of
engaging in any activity or providing any services which are contrary to the
spirit and intent of the Post-Employment Restriction Agreement.
(c)The Company is authorized to suspend or terminate the SARs held by the Holder
prior to or after termination of employment if the Holder engages in any conduct
agreed to be avoided pursuant to the Post-Employment Restriction Agreement. If,
at any time during the applicable restriction period described in the
Post-Employment Restriction Agreement, the Holder engages in any conduct agreed
to be avoided pursuant to the Post-Employment Restriction Agreement, then any
gain (without regard to tax effects) realized by the Holder from the exercise of
the SARs, in whole or in part, shall be paid by the Holder to the Company. The
Holder consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Holder to the extent of the amounts the Holder owes the
Company hereunder.
(d)Misconduct.
(i)The Company is authorized to suspend or terminate the SARs held by the Holder
prior to or after termination of employment if the Company reasonably determines
that during the Holder’s employment with the Company or any of its Subsidiaries:
(1)The Holder knowingly participated in misconduct that causes a misstatement of
the financial statements of the Company or any of its Subsidiaries or misconduct
which represents a material violation of any code of ethics of the Company
applicable to the Holder or of the Code of Conduct program or similar program of
the Company; or
(2)The Holder was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Holder or by the Code of Conduct program
or similar program of the Company, misconduct that causes a misstatement of the
financial statements of the Company or any of its Subsidiaries or misconduct
which represents a material violation of any code of ethics of the Company
applicable to the Holder or of Code of Conduct program or similar program of the
Company.
(ii)If, at any time after the Holder exercises the SARs, in whole or in part,
the Company reasonably determines that the provisions of Section 5(c) apply to
the Holder, then any gain (without regard to tax effects) realized by the Holder
from such exercise shall be paid by the Holder to the Company. The Holder
consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Holder to the extent of the amounts the Holder owes the
Company under this Section 5.
6.
Method of Exercising SARs; Settlement of SARs.

(a)Subject to the terms and conditions of this Agreement, the Holder may
exercise the SARs by following the procedures established by the Company from
time to time. In addition, the Holder may exercise the SARs by written notice to
the Company as provided in Section 9(k) of this Agreement that states (i) the
Holder’s election to exercise the SARs, (ii) the Grant Date of the SARs, (iii)
the SARs equivalent to the number of shares as to which the SARs are being
exercised, and (iv) the manner of payment for any Tax-Related Items (as defined
in Section 8 below) withholding amount. The notice shall be signed by the Holder
or the Person or Persons exercising the SARs. The notice shall be accompanied by
payment in full of the Tax-Related Items withholding for the SARs equivalent to
the number of shares designated in the notice. To the extent that the SARs are
exercised after the Holder’s death, the notice of exercise shall also be
accompanied by appropriate proof of the right of such Person or Persons to
exercise the SARs.
(b)Upon any exercise of the SARs with respect to one share, the Holder shall
receive from the Company an amount which is equal to the excess of the closing
sale price of the Company’s Common Stock at the time of exercise on the NASDAQ
Global Select Market as reported in the consolidated transaction reporting
system on such date, or if such Market is not open for trading on such date, on
the most recent preceding date when such Market is open for trading, over the
SARs price. Such amount will be paid to the Holder, in cash, subject to
satisfaction of all Tax-Related Items (as defined in Section 8 hereto).
7.
Forfeiture and Repayment Provisions.

(a)Failure to properly execute the Agreement (and each other document required
to be executed by the Holder in connection with the Holder’s receipt of the
SARs) in a timely manner following the Grant Date may result in the forfeiture
of the SARs, as determined in the sole discretion of the Company.
(b)The right to exercise the SARs shall be conditional upon the fact that the
Holder has read and understood the forfeiture and repayment provisions set forth
in this Section 7, that the Holder has not engaged in any




--------------------------------------------------------------------------------




misconduct or acts contrary to the Company as described below, and that the
Holder has no intent to leave employment with the Company or any of its
Subsidiaries for the purpose of engaging in any activity or providing any
services which are contrary to the spirit and intent of the Post-Employment
Restriction Agreement.
(c)The Company is authorized to suspend or terminate the SARs and any other
outstanding awards held by the Holder prior to or after termination of
employment if the Holder engages in any conduct agreed to be avoided pursuant to
the Post-Employment Restriction Agreement. If, at any time during the applicable
restriction period described in the Post-Employment Restriction Agreement, the
Holder engages in any conduct agreed to be avoided pursuant to the
Post-Employment Restriction Agreement, then any gain (without regard to tax
effects) realized by the Holder from the exercise of the SARs, in whole or in
part, shall be paid by the Holder to the Company. The Holder consents to the
deduction from any amounts the Company or any of its Subsidiaries owes to the
Holder to the extent of the amounts the Holder owes the Company hereunder.
(d)Misconduct.
(i)The Company is authorized to suspend or terminate the SARs and any other
outstanding awards held by the Holder prior to or after termination of
employment if the Company reasonably determines that during the Holder’s
employment with the Company or any of its Subsidiaries:
(1)The Holder knowingly participated in misconduct that causes a misstatement of
the financial statements of the Company or any of its Subsidiaries or misconduct
which represents a material violation of any code of ethics of the Company
applicable to the Holder or of the Code of Conduct program or similar program of
the Company; or
(2)The Optionee was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Holder or by the Code of Conduct program
or similar program of the Company, misconduct that causes a misstatement of the
financial statements of the Company or any of its Subsidiaries or misconduct
which represents a material violation of any code of ethics of the Company
applicable to the Holder or of the Code of Conduct program or similar program of
the Company.
(ii)If, at any time after the Holder exercises the SARs, in whole or in part,
the Company reasonably determines that the provisions of Section 7(c) applies to
the holder, then any gain (without regard to tax effects) realized by the Holder
from such exercise shall be paid by the Holder to the Company. The Holder
consents to the deduction from any amounts the Company or any of its
Subsidiaries owes to the Holder to the extent of the amounts the Holder owes the
Company under this Section 7.
8.Responsibility for Taxes.
(a)Regardless of any action the Company or the Holder’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax‑related items related to the
Holder’s participation in the Plan and legally applicable to the Holder
(“Tax-Related Items”), the Holder acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Holder’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Holder further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SARs, including, but not limited to, the grant, vesting or
exercise of the SARs; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the SARs to reduce or
eliminate the Holder’s liability for Tax-Related Items or achieve any particular
tax result. Further, if the Holder has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Holder acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(b)Prior to the relevant taxable or tax withholding event, as applicable, the
Holder will pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Holder
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) withholding from the Holder’s wages
or other cash compensation paid to the Holder by the Company and/or the
Employer; or (ii) withholding from proceeds of the cash acquired at exercise of
the SARs.
9.Adjustments.
In the event that the Company engages in a transaction such that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the SARs, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of the SARs (including, without limitation, the number and kind of shares
underlying the SARs and the SARs Price) shall be adjusted as set forth in
Section 4(c) of the Plan.




--------------------------------------------------------------------------------




Upon a Change in Control, the Committee may, in its sole discretion, adjust the
terms of the SARs (including, without limitation, the number and kind of shares
underlying the SARs and the SARs Price) by taking any of the actions permitted
under this Agreement and in accordance with Section 4(c) of the Plan.
10.General Provisions.
(a)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Holder’s request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee, and such
determination shall be final, conclusive and binding upon all parties in
interest.
(b)No Rights as a Shareholder. Neither the Holder nor the Holder’s legal
representatives shall have any of the rights and privileges of a shareholder of
the Company with respect to the shares of Common Stock subject to the SARs.
(c)Nature of Grant. In accepting the SARs, the Holder acknowledges, understands
and agrees that:
(i)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;
(ii)the grant of the SARs is voluntary and occasional and does not create any
contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs, even if SARs have been granted repeatedly in the past;
(iii)all decisions with respect to future SARs grants, if any, will be at the
sole discretion of the Company;
(iv)the Holder’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Holder’s employment or service relationship (if any)
at any time;
(v)the Holder is voluntarily participating in the Plan;
(vi)the SARs acquired under the Plan are not intended to replace any pension
rights or compensation;
(vii)the SARs are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(viii)the future value of the shares of Common Stock underlying the SARs is
unknown, indeterminable and cannot be predicted with certainty;
(ix)if the underlying shares of Common Stock do not increase in value, the SARs
will have no value;
(x)no claim or entitlement to compensation or damages shall arise from
forfeiture of the SARs resulting from the Holder’s termination of employment by
the Company or the Employer (for any reason whatsoever and whether or not later
found to be invalid or in breach of the terms of the Holder’s employment or
service agreement, if any, or of any employment law in the country where the
Holder resides and/or is employed, even if otherwise applicable to the Holder’s
employment benefits from the Employer) and in consideration of the grant of the
SARs to which the Holder is otherwise not entitled, the Holder irrevocably
agrees never to institute any claim against the Company or the Employer, waives
his or her ability, if any, to bring any such claim, and releases the Company
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Holder shall be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claims; and
(xi)the following provisions apply only to the Holders providing services
outside the United States, as determined by the Company:
(A)    the SARs are extraordinary items that are outside the scope of the
Holder’s employment or service contract, if any;
(B)    the SARs are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer, or any
Subsidiary; and
(C)    the SARs grant and the Holder’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Subsidiary.
(d)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Holder’s participation in the Plan. The




--------------------------------------------------------------------------------




Holder is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.
(e)Data Privacy.
(i)The Holder hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Holder’s personal data as
described in this Agreement and any other SARs grant materials by and among, as
applicable, the Employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing the Holder’s participation
in the Plan.
(ii)The Holder understands that the Company and the Employer may hold certain
personal information about the Holder, including, but not limited to, the
Holder’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all SARs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Holder’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(iii)The Holder understands that Data will be transferred to E*Trade Financial
Services, or such other stock plan service provider as may be selected by the
Company in the future or other stock plan service provider that is selected by
the Holder to the extent permitted by the Company in its sole discretion, in
each case, that is assisting the Company with the implementation, administration
and management of the Plan. The Holder understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Holder’s country. If the Holder resides outside the United
States, the Holder understands that he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting the Holder’s
local human resources representative. The Holder authorizes the Company, E*Trade
Financial Services and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. If the Holder resides outside the
United States, the Holder understands that Data will be held only as long as is
necessary to implement, administer and manage the Holder’s participation in the
Plan. The Holder understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, the Holder understands that he or she is providing the
consents herein on a purely voluntary basis. If the Holder does not consent or
if the Holder later seeks to revoke his or her consent, his or her status as an
employee and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing his or her consent is that the
Company would not be able to grant SARs or other equity awards or administer or
maintain such Awards. Therefore, the Holder understands that refusing or
withdrawing his or her consent may affect the Holder’s ability to participate in
the Plan. For more information on the consequences of the Holder’s refusal to
consent or withdrawal of consent, the Holder understands that he or she may
contact his or her local human resources representative.
(f)SARs Not Transferable. Except as otherwise provided by the Plan or by the
Committee, the SARs shall not be transferable other than by will or by the laws
of descent and distribution and the SARs shall be exercisable during the
Holder’s lifetime only by the Holder or by the Holder’s guardian or legal
representative. The SARs may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the SARs shall be void and unenforceable against the Company or any
Subsidiaries.
(g)Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Holder.
(h)Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Holder and their
respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Holder, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(i)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(j)Governing Law; Arbitration. The internal law, and not the law of conflicts,
of the State of Texas will govern all questions concerning the validity,
construction and effect of this Agreement. Any controversy, dispute or claim
arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and




--------------------------------------------------------------------------------




desire of the parties that the arbitrator be chosen as expeditiously as possible
following the submission of the dispute to arbitration. Once such arbitrator is
chosen, and except as may otherwise be agreed in writing by the parties involved
in such dispute or as ordered by the arbitrator upon substantial justification
shown, the hearing for the dispute will be held within sixty (60) days of
submission of the dispute to arbitration. The arbitrator shall render his or her
final award within sixty (60) days, subject to extension by the arbitrator upon
substantial justification shown of extraordinary circumstances, following
conclusion of the hearing and any required post-hearing briefing or other
proceedings ordered by the arbitrator. Any discovery in connection with
arbitration hereunder shall be limited to information directly relevant to the
controversy or claim in arbitration. The arbitrator will state the factual and
legal basis for the award. The decision of the arbitrator in any such proceeding
will be final and binding and not subject to judicial review and final judgment
may be entered upon such an award in any court of competent jurisdiction, but
entry of such judgment will not be required to make such award effective. Any
action against any party hereto ancillary to arbitration, including any action
for provisional or conservatory measures or action to enforce an arbitration
award or any judgment entered by any court in respect of any thereof may be
brought in any federal or state court of competent jurisdiction location within
the State of Texas, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of Texas over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such action brought in such
court or any defense of inconvenient forum for the maintenance of such action.
Each of the parties hereto agrees that a judgment in any such action may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(k)Notices. The Holder should send all written notices regarding this Agreement
or the Plan to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201
(l)Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 9 hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Holder’s consent, if such action would materially diminish any of the Holder’s
rights under this Agreement. The Company reserves the right to impose other
requirements on the SARs, to the extent the Company determines it is necessary
or advisable under the laws of the country in which the Holder resides
pertaining to the grant or exercise of the SARs, or to facilitate the
administration of the Plan.
(m)Entire Agreement. This Agreement, including the Appendix, and the Plan and
the other agreements referred to herein and therein and any schedules, exhibits
and other documents referred to herein and therein constitute the entire
agreement and understanding among the parties hereto in respect of the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, among the parties hereto, or between
any of them, with respect to the subject matter hereof and thereof.
(n)Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
(o)Holder Undertaking. The Holder agrees to take such additional action and
execute such additional documents the Company may deem necessary or advisable to
carry out or effect one or more of the obligations or restrictions imposed
either on the Holder or upon the SARs pursuant to the provisions of this
Agreement.
(p)Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
(q)Confidentiality. The Holder agrees to maintain the confidentiality of the
existence and terms of the SARs; provided, however, that the Holder may
disclose, on a confidential basis, the existence and terms of the SARs to his or
her spouse, accountant and legal counsel and to the extent required by law or
legal process.
(r)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Holder hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
(s)Language. If the Holder has received this Agreement, or any other document
related to the SARs and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.




--------------------------------------------------------------------------------




(t)Appendix. The SARs shall be subject to any special provisions set forth in
the Appendix for the Holder’s country of residence, if any. If the Holder
relocates to one of the countries included in the Appendix during the life of
the SARs, the special provisions for such country shall apply to the Holder, to
the extent the Company determines that the application of such provisions is
necessary or under the laws of the country in which the Holder resides
pertaining to the grant or exercise of the SARs, or to facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
(u)Waiver. The Holder acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent by the Holder of any
other Participant in the Plan.
* * * * * * * *




















































































--------------------------------------------------------------------------------




By signing below, the Holder accepts the SARs and the terms and conditions in
this Agreement and the Plan.
MONEYGRAM INTERNATIONAL, INC.
By:
Title:
HOLDER
Signature:
Print Name: [____________________]










































[THIS IS THE SIGNATURE PAGE TO THE GLOBAL STOCK APPRECIATION RIGHT AGREEMENT
BETWEEN THE ABOVE-REFERENCED PARTIES]




--------------------------------------------------------------------------------




MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN


APPENDIX To The
GLOBAL STOCK APPRECIATION RIGHT AGREEMENT


for HOLDERS Outside the U.S.


Terms and Conditions.


This Appendix includes additional terms and conditions that govern the SARs
granted to the Holder under the Plan if he/she resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.


If the Holder is a citizen or resident of a country other than the one in which
he/she is currently working, transfers employment to another country after the
Grant Date, or is considered a resident of another country for tax or exchange
control purposes, the Company shall, at its discretion, determine the extent to
which the terms and conditions contained herein shall apply to the Holder.


Notifications.


This Appendix also includes information regarding exchange controls and certain
other issues of which the Holder should be aware with respect to the Holder’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January 2014.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Holder not rely on the information in this Appendix
as the only source of information relating to the consequences of the Holder’s
participation in the Plan because the information may be out of date at the time
that the Holder exercises the SARs.


In addition, the information contained herein is general in nature and may not
apply to the Holder’s particular situation and the Company is not in a position
to assure the Holder of any particular result. Accordingly, the Holder is
advised to seek appropriate professional advice as to how the relevant laws in
the Holder’s country may apply to his/her situation.


Finally, if the Holder is a citizen or resident of a country other than the one
in which he/she is currently working, transfers employment to another country
after the Grant Date, or is considered a resident of another country for tax or
exchange control purposes, the information contained herein may not be
applicable to the Holder. The Company reserves the right to settle the SARs in a
different manner should the exchange control laws in the jurisdiction contained
herein change in the future.








India


Terms and Conditions.


Method of Exercising SARs; Settlement of SARs. This provision supplements
Section 6(b) of the Agreement:


The Holder understands and agrees that he or she shall receive the amounts equal
to the excess of the closing price of the Company’s Common Stock on the NASDAQ
Global Select Market at the time of exercise over the SARs Price and that such
amounts shall be paid to him or her in local currency through his or her payroll
in the India The Holder has no right to receive shares of the Company's Common
Stock and no right to receive payment upon exercise of the SARs in U.S. dollars.


Morocco


Terms and Conditions.


Method of Exercising SARs; Settlement of SARs. This provision supplements
Section 6(b) of the Agreement:


The Holder understands and agrees that he or she shall receive the amounts equal
to the excess of the closing price of the Company’s Common Stock on the NASDAQ
Global Select Market at the time of exercise over the SARs Price and that such




--------------------------------------------------------------------------------




amounts shall be paid to him or her in local currency through his or her payroll
in Morocco. The Holder has no right to receive shares of the Company's Common
Stock and no right to receive payment upon exercise of the SARs in U.S. dollars.


Ukraine


Terms and Conditions.


Method of Exercising SARs; Settlement of SARs. This provision supplements
Section 6(b) of the Agreement:


The Holder understands and agrees that he or she shall receive the amounts equal
to the excess of the closing price of the Company’s Common Stock on the NASDAQ
Global Select Market at the time of exercise over the SARs Price and that such
amounts shall be paid to him or her in local currency through his or her payroll
in the Ukraine. The Holder has no right to receive shares of the Company's
Common Stock and no right to receive payment upon exercise of the SARs in U.S.
dollars.








